VLNOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS              \

                  C^FfiOXa2308j .CAPITOL, STATION, AUSTIN;',TEXAS 782LL
                                                                          =Hs




7/18/701*
                 PRIVATE USE^
                         '
                                           gPf^0 2iM
                                3 jffiSoSiKl 0004279596 FEE19 201;
                                                                                $00.26s
f'JZZ.J.                   " ' .....HSSfilSiiC MAILED FROM ZIP CODE 78 701
MASSIE, STEVEN GLEN Tr. Ct. No. 88-08-00468-CR(2)           WR-74,841-02
Thrs is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings;of the trial court without a hearing.
                                                                          Abel Acosta, Clerk

                             STEVEN

                                                                f$SCterfr£